DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendments filed on 10/19/2021, as directed by the Non-Final Office Action on 07/20/2021. Claims 59, 61 and 75 are amended. Claims 80-81 are new. Claims 59-81 are pending in the instant application. The previous rejections under 35 U.S.C 102 and 103 are withdrawn as necessitated by amendment. The previous objection to claim 61 is withdrawn as necessitated by amendment. 
Response to Arguments
Applicant’s arguments, see Pages 6-7 of Remarks, filed 10/19/2021, with respect to claims 59-79 have been fully considered and are persuasive.  The rejections of claims 59-79 have been withdrawn. 
Allowable Subject Matter
Claims 59-81 are allowed and are renumbered 1-23.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 59, the closest prior art may be seen as McAuley (U.S Publication No. 2012/0204870) and Salmon (U.S Publication No. 2016/0067442 A1) and Dravitzki (U.S Publication No. 2012/0138061 A1) and Wells (U.S Publication No. 2015/0217074).
Wells teaches a patient interface to deliver positive pressure to the entrance of the patient’s nares (plenum chamber 3200, see Fig. 34 and Paragraph 0349) with a seal forming structure (seal-forming structure 3100, see Fig. 34 and Paragraph 0349) forming a seal with at least the entrance to the patients nares (Paragraph 0349), and a positioning and stabilising structure including rigidiser arms (positioning and stabilising structure 3300, see Fig. 39 for example) and further includes a flexible decoupling structure to decouple forces imposed by the positioning and stabilising structure on the plenum chamber and seal forming structure (flexible joint 3305, see Fig. 35 and Paragraph 0373). However, Wells is silent regarding wherein the flexible decoupling structure flexibly connects a plenum chamber connector and a connection ring of the rigidiser arms. The flexible joint at 3305 isn’t attached to the plenum chamber in 
Additionally, as described in Applicant’s specification and as appears in the limitations of the instant application, the flexible decoupling structure is intended as an intermediary structure between the plenum chamber and the rigidiser arm assembly, and specifically connected to a plenum chamber connector and a connection ring of the rigidiser arm assembly. The prior art of record does not include a flexible decoupling structure that is disposed between and flexibly connects the plenum chamber connector to a connection ring of the rigidiser arm assembly (see Wells Fig. 35 and Dravitzki Figs. 2-2 to 2-5 for example, as the flexible portion does not connect the plenum chamber to the rigidiser assembly).
Salmon teaches a flexible concertina portion (250, see Paragraph 0038 and Fig. 2) that connects a plenum chamber portion (110 and 210, see Fig. 2) to a headgear assembly with arms (120). However, Salmon is silent regarding wherein the plenum chamber has a connection port to which the air cuirt is connected to direct the flow, and further wherein the plenum chamber also has a connector that is also connected to the flexible decoupling structure. Seal inlet 212 connects to the flexible decoupling structure, but there is no additional connection port structure which is required by the limitations of the instant application.
Thus, it is found that the limitations of the instant application would only have been arrived upon with impermissible hindsight or arbitrary reconstruction of the devices of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785